FILED
                             NOT FOR PUBLICATION                             MAR 24 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ELFEGO LOPEZ GARZON,                            No. 07-74350

               Petitioner,                       Agency No. A075-318-977

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Elfego Lopez Garzon, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
discretion the denial of a motion to reopen. Franco-Rosendo v. Gonzales, 454 F.3d
965, 966 (9th Cir. 2006). We grant the petition for review and remand.

       The BIA abused its discretion when it denied Lopez Garzon’s motion to

reopen because it failed to properly consider evidence of the future hardship

resulting from his U.S. citizen son’s diagnosis of ocular neuritis and his permanent

loss of vision in his left eye. See id.

       PETITION FOR REVIEW GRANTED; REMANDED.




TL/Research                               2                                     07-74350